Citation Nr: 1820092	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-35 405A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for aseptic necrosis of the left femoral head, claimed as left hip condition.  

2.  Entitlement to service condition for a left hip condition. 


REPRESENTATION

Veteran represented by:	Dominique Williamson, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training purposes in the United States Army from March 1957 to September 1957, with additional inactive duty for training purposes from September 1957 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2018, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the reopened issue has been recharacterized as entitlement to service connection for a left hip disability, as indicated on the front page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In March 2008, the RO denied reopening a claim for service connection for aseptic necrosis of the left femoral head and the Veteran did not perfect an appeal. 

2.  The evidence submitted since the RO's March 2008 decision raises a reasonable possibility of substantiating the underlying claim for service connection for aseptic necrosis of the left femoral head and is therefore new and material evidence.

3.  The Veteran's left hip disability results from injury incurred during a period of INACDUTRA in January 1982.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied reopening the claim for service connection for aseptic necrosis of the left femoral head is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received since the RO's March 2008 rating decision sufficient to reopen the Veteran's claim of service connection for aseptic necrosis of the left femoral head. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for entitlement to service connection for a left hip disability are satisfied. 38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board reopens and grants entitlement to service connection for a left hip disability.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied reopening the Veteran's claim for aseptic necrosis of the left femoral head in a March 2008 rating decision. The Veteran did not file a notice of disagreement and, as a result, the March 2008 rating decision is final.

Pertinent evidence received since the March 2008 rating decision includes private medical treatment records and statements from the Veteran, including the testimony of the Veteran at the February 2018 Board hearing.  Also of record is a February 2018 positive nexus opinion.  The Board finds that the evidence received since the March 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and reopening the Veteran's claims for entitlement to service connection for aseptic necrosis of the left femoral head is warranted.  

III.  Service Connection

The Board finds that the Veteran's current left hip disability results from injury incurred during a period of INACDUTRA in January 1982

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. §3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, No. 14-1811 (October 7, 2016).

The evidence supports incurrence of a left hip injury during a period of INACDUTRA in January 1982.  An April 1984 line of duty determination reflects that on January 9, 1982, the Veteran was lifting boxes at a box factory at Anniston Army Depot during a Mutual Support Exercise when his left leg went out from under him.  The injury was described as left inguinal strain syndrome.  

In May 1982, the Veteran complained of left hip pain since the January 1982 injury.  He was diagnosed with aseptic necrosis of the left femoral head.  The Veteran underwent a total left hip replacement in June 1982 while in the Reserves.  He was subsequently found unfit for duty due to the left total hip replacement in September 1984 and was medically disqualified and discharged from service in May 1986.  

The official determinations by the Veteran's Reserve unit establish incurrence of a left hip injury during a period of INACDUTRA. There is no indication that the Veteran sustained a left hip injury at any other time.  

Because a left hip injury was sustained during the January 1982 period of INACDUTRA, veteran status is established for this period, and hence basic eligibility for service connection.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).

The evidence also supports a current left hip disability caused by the in-service injury.  

Private medical records from October 1996 indicate a diagnosis of failed left total hip arthroplasty secondary to aseptic loosening of the femoral and acetabular components with massive pelvic osteolysis.  The Veteran underwent a second left hip arthroplasty in November 1996.  In September 2010, the Veteran complained of hip pain.  The physician diagnosed the Veteran with greater trochanteric bursitis in both hips and gave him injections and anti-inflammatories.  

A private independent medical examiner also provided a statement in February opining that it is at least as likely as not that the Veteran's current left hip condition is a direct result of the injury he sustained while lifting a box at the Anniston Army Depot.  The clinician noted that she reviewed the Veteran's claims file, including his military personnel and service treatment records as well as his post-service private medical records.  She also stated the Veteran has no other known risk factors that may have precipitated his left hip condition.  

Resolving reasonable doubt, the Board finds that the Veteran's currently diagnosed left hip disability stems from the January 1982 injury sustained during a period of INACUTRA, as reflected in the April 1984 line of duty determination, the September 1984 MEB report, and the Veteran's competent and credible reported history of ongoing hip symptoms since the January 1982 injury.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Accordingly, the criteria for service connection for a left hip disability are established, and service connection is warranted.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67. 

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for entitlement to service connection for aseptic necrosis of the left femoral head.  

Entitlement to service connection for a left hip disability is granted.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


